DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1-8 is the inclusion of an MRI apparatus having a scanner and a processing circuitry.  The scanner is configured to acquire a plurality of magnetic resonance (MR) signals at respective different echo times from an imaging region of an object, the imaging region including a plurality of substances that are different in magnetic resonance frequency from each other.  The processing circuitry is configured to calculate phase correction data from the plurality of MR signals, the phase correction data including information on phase rotation amount due to non-uniformity of a static magnetic field, generate an image by using the phase correction data and the plurality of MR signals in such a manner that a signal from at least one of the plurality of substances is suppressed in the image, wherein the processing circuitry is further configured to: generate first phase correction data composed of phase data that correspond to the phase rotation amount selected from a plurality of choices of the phase rotation amount; calculate discontinuity of the first 
The primary reason for allowance of claims 9-12 is the inclusion of an image processing apparatus having a processing circuitry.  The processing circuitry is configured to: generate first phase correction data composed of phase data that correspond to the phase rotation amount selected from a plurality of choices of the phase rotation amount; calculate discontinuity of the first phase correction data; and generate second phase correction data by substituting at least part of the first phase correction data with non-selected phase data depending on the discontinuity, the non-selected phase data corresponding to phase rotation amount that is not selected among the plurality of choices of phase rotation amount.  This in combination with the rest of the limitations of the claims is found in all of claims 9-12, but not disclosed nor suggested by the prior art of record.
The primary reason for allowance of claims 13-16 is the inclusion of an image processing method comprising inputting a plurality of complex images generated from a plurality of MR signals that are acquired at respective different echo times from an imaging region of an object, the imaging region including a plurality of substances that are different in magnetic resonance frequency from each other; calculating phase correction data from the plurality of complex images, the phase correction data including .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137.  The examiner can normally be reached on M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUSAN S LEE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        




sl